[Cite as Petros Invest. Co., L.L.C. v. Jackson Local School Dist., 2015-Ohio-24.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


PETROS INVESTMENT CO., LLC             :                         JUDGES:
                                       :                         Hon. Sheila G. Farmer, P.J.
     Appellant                         :                         Hon. Patricia A. Delaney, J.
                                       :                         Hon. Craig R. Baldwin, J.
-vs-                                   :
                                       :
JACKSON LOCAL SCHOOL DISTRICT, ET AL., :                         Case No. 2014CA00076
                                       :
     Appellees                         :                         OPINION



CHARACTER OF PROCEEDING:                                         Appeal from the Ohio Board of Tax
                                                                 Appeals, Case No. 2012-2879


JUDGMENT:                                                        Affirmed


DATE OF JUDGMENT:                                                January 5, 2015


APPEARANCES:

For Appellant                                                    For Appellee
                                                                 Jackson Local School District
TIMOTHY J. JEFFERIES
437 Market Avenue North                                          ROBERT M. MORROW
Canton, OH 44702                                                 Means, Bichimer, Burkholder &
                                                                 Baker Co., LPA
                                                                 1650 Lake Shore Drive, Suite 285
For Appellee Jackson Local                                       Columbus, OH 43204
School District
                                                                 For Stark County
MARY JO SHANNON SLICK                                            Appellees
2100 38th Street, NW
Canton, OH 44709                                                 STEPHAN P. BABIK
                                                                 Stark County Prosecutor
                                                                 110 Central Plaza South, Suite 510
                                                                 Canton, OH 44702
Stark County, Case No. 2014CA00076                                                        2

Baldwin, J.

      {¶1}    Appellant Petros Investment Co., LLC appeals from the April 14, 2014

Decision and Order issued by the Ohio Board of Tax Appeals.

                          STATEMENT OF THE FACTS AND CASE

      {¶2}    On or about February 17, 2012, appellant filed a Complaint Against the

Valuation of Real Property with the Stark County, Ohio Board of Revision.               The

Complaint sought to lower the 2011 property tax valuation of specified real property that

appellant had purchased on July 1, 2011 for $500,000.00. Line 8 on the Complaint

requires a complainant to list the increase or decrease in taxable value sought. Under

Column A, which asks the complainant to list True Value (Fair Market Value), the figure

$500,000 appears followed by a notation reading “per phone 4/16.”

      {¶3}    On or about May 11, 2012, appellee Jackson Local School District filed a

Counter-Complaint. Appellee, in its Counter-Complaint, stated that it supported the

Auditor’s value of the property. Appellee indicated that the terms of the sale to appellant

were unknown and that it appeared that the “complaint was altered after filing.”

      {¶4}    On July 12, 2012, the Board of Revision held a hearing.              Appellant

presented an appraisal indicating that the value of the property was $500,000.00.

Pursuant to a decision dated August 1, 2012, the Board of Revision reduced the value

of the subject property to $500,000.00 from $886,600.00. Appellee then appealed such

decision to the Ohio Board of Tax Appeals.

      {¶5}    A hearing before the Ohio Board of Tax Appeals was held on September

17, 2013. At the hearing, appellee’s counsel argued that the Complaint had been

altered after the filing deadline. Appellee argued that, for such reason, the Complaint
Stark County, Case No. 2014CA00076                                                           3


“should have been declared jurisdictionally defective, but was never done so.”

Transcript of September 17, 2013 hearing at 9. Appellee’s counsel further stated that

“[t]his was not an uncommon practice in Stark County over the past several years, It has

been a common occurrence, in fact, where filings that had jurisdictional issues were

attempted to be rectified by representatives of the auditor’s office after the initial filing.”

Transcript at 10-11.

       {¶6}   Appellant’s counsel responded to the jurisdictional argument as follows:

                       I would just ask the Board to review the statutory

              transcript.

                       There are – At the hearing I don’t believe that there

              was any testimony concerning this.

                       I don’t believe that as part of the transcript there is

              any other complaint other than the complaint that showed by

              Appellant in Exhibit I, I believe, and I would say that from the

              face of the complaint I don’t know that it’s clear that it was

              altered improperly.

                       So based on that, I’d just ask the Board to – you

              know, if they are limited to the statutory transcript, I don’t

              think that there’s any evidence of improper altercation. And

              other than that, nothing further.

       {¶7}   Transcript of September 17, 2013 hearing at 12-13. Appellant’s counsel,

when asked if he knew whether or not there had been an alteration of the Complaint,

stated that he did not because he had not represented appellant at the hearing.
Stark County, Case No. 2014CA00076                                                   4


       {¶8}   On April 14, 2014, the Ohio Board of Tax Appeals reversed the decision of

the Stark County Board of Revision, finding that appellant’s Complaint was

jurisdictionally defective because the Complaint had been altered after the March 31,

2012 deadline. The Ohio Board of Tax Appeals, in its April 14, 2014 Decision and

Order, stated, in relevant part, as follows:

                     Further review of the statutory transcript reveals an

              opinion of value on line with a handwritten notation “per

              phone 4/16.” S.T., Ex. A; Appellant’s Ex. 1. Moreover, the

              handwriting on this portion of the complaint is clearly

              different than that on the remainder of the complaint. Id. In

              the instant case, the BOR [Board of Revision] apparently

              attempted to cure the jurisdictional defect on line 8 by

              contacting the property owner and writing in its opinion of

              value on the original complaint on April 16, 2012.

       {¶9}   Appellant now appeals from the April 14, 2014 Decision and Order, raising

the following assignment of error on appeal:

       {¶10} THE BOARD OF TAX APPEALS ERRED IN DETERMINING THAT THE

THE (SIC) APPELLANT’S COMPLAINT WAS INSUFFICIENT TO INVOKE THE

JURISDICTION OF THE BOARD OF REVISIONS (SIC).

                                                I

       {¶11} Appellant, in its sole assignment of error, argues that the Board of Tax

Appeals erred in determining that appellant’s Complaint was insufficient to invoke the

jurisdiction of the Board of Revision.
Stark County, Case No. 2014CA00076                                                       5


      {¶12} An issue of the jurisdiction of the tax tribunals typically presents a question

of law that the court determines de novo. See Abraitis v. Testa, 137 Ohio St. 3d 285,

2013-Ohio-4725, 998 N.E.2d 1149, ¶ 17, citing Toledo v. Levin, 117 Ohio St. 3d 373,

2008-Ohio-1119, 884 N.E.2d 31, ¶ 26, and Akron Centre Plaza, L.L.C. v. Summit Cty.

Bd. of Revision, 128 Ohio St. 3d 145, 2010-Ohio-5035, 942 N.E.2d 1054, ¶ 10. When

the jurisdiction of an administrative tribunal such as the Board of Revision is challenged,

“‘the party claiming jurisdiction bears the burden of demonstrating that the court has

jurisdiction over the subject matter.’” Marysville Exempted Village School Dist. Bd. of

Edn. v. Union Cty. Bd. of Revision, 136 Ohio St. 3d 146, 2013-Ohio-3077, 991 N.E.2d
1134, ¶ 10, quoting Ohio Natl. Life Ins. Co. v. United States, 922 F.2d 320, 324 (6th

Cir.1990).

      {¶13} R.C. 5715.19(D) provides that “Each complaint shall state the amount of

overvaluation, undervaluation, discriminatory valuation, illegal valuation, or incorrect

classification or determination upon which the complaint is based.” The requirement to

state the amount of value runs to the core of procedural efficiency and is therefore

jurisdictional. Shinkle v. Ashtabula Cty. Bd. Of Revision, 135 Ohio St. 3d 227, 2013-

Ohio- 397, 985 N.E.2d 1243 at paragraph 22. Failure to specify an amount in the

complaint means that the complaint fails to invoke the Board of Revision’s jurisdiction.

Id. A complainant may not amend its Complaint after the filing deadline so as to cure

jurisdictional defects. See, for example. Ratner v. Cuyahoga Cty. Bd. of Revision, 8th

Dist. Nos. 47991, 47992, & 47993, 1984 WL 3586 (Nov. 15, 1984).

      {¶14} In the case sub judice, the Ohio Board of Tax Appeals found that

appellant’s original Complaint was amended after the March 31, 2012 deadline to
Stark County, Case No. 2014CA00076                                                        6


include an opinion as to value on line 8 and that, therefore, the original Complaint was

insufficient to invoke the jurisdiction of the Board of Review. While appellant argues that

there was no evidence or testimony that the Complaint was altered, the burden was on

appellant to establish jurisdiction. Although appellee raised the issue of alteration in its

Counter-Complaint, appellant never offered any evidence establishing that the initial

Complaint was not altered after the filing deadline and was, therefore, timely.

       {¶15} Appellant’s sole assignment of error is, therefore, overruled.

       {¶16} Accordingly, the decision of the Ohio Board of Tax Appeals is affirmed.


By: Baldwin, J.

Farmer, P.J. and

Delaney, J. concur.